

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.132
New Jersey
Loan No. 338136
NORTHWESTERN PROMISSORY NOTE
 
$120,000,000.00Dated as of October 28, 2008
 
For value received, the undersigned, herein called “Borrowers”, promise to pay
to the order of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY (“Northwestern”),
a Wisconsin corporation, who, together with any subsequent holder of this note
(hereinafter, this “Note”), is hereinafter referred to as “Lender”, at 720 E.
Wisconsin Avenue, Milwaukee, WI 53202 or at such other place as Lender shall
designate in writing, in coin or currency which, at the time or times of
payment, is legal tender for public and private debts in the United States, the
principal sum of ONE HUNDRED TWENTY MILLION DOLLARS plus interest on the
outstanding principal balance at the rate and payable as follows:
 
Interest shall accrue from the date of advance until maturity at the rate of six
and eighty hundredths percent (6.80%) per annum (the “Interest Rate”).
 
Accrued interest only on the amount advanced shall be paid on the first day of
the month following the date of advance (the “Amortization Period Commencement
Date”).  On the first day of the following month and on the first day of each
month thereafter until maturity, installments of principal and interest shall be
paid in the amount of $782,311.00.  In the event a payment date falls on a
weekend or a legal holiday, the payment shall be due on the preceding business
day.
 
Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days.  In the event of a
partial month, however, interest for such partial month will be calculated based
on the actual number of days the principal balance of this Note is outstanding
in the month and the actual number of days in the calendar year.
 
Payments shall be made directly to the Servicer, as defined in the Lien
Instrument (as hereinafter defined), by electronic transfer of funds using the
Automated Clearing House System.  Northwestern is the initial
Servicer.  Borrowers shall have no liability to Lender or New York Life
Insurance Company (the “Co-Lender”) in the event of the misapplication of
payments by the Servicer.  All installments shall be applied first in payment of
interest, calculated monthly on the unpaid principal balance, and the remainder
of each installment shall be applied in payment of principal.  The entire unpaid
principal balance plus accrued interest thereon shall be due and payable on
November 1, 2018 (the “Maturity Date”).
 
 
1

--------------------------------------------------------------------------------


 
 
Provided Lender has no further obligation to advance principal under this Note
to Borrowers, Borrowers shall have the right, upon not less than ten (10)
business days prior written notice, beginning on the first anniversary of the
advance of funds of paying this Note in full with a prepayment fee.  Borrowers’
failure to prepay within twenty (20) business days of the date of Borrowers’
written notice of prepayment shall be deemed a withdrawal of Borrowers’ notice
of prepayment, and Borrowers shall be required to submit another written notice
of prepayment pursuant to the terms and conditions set forth in this Note if
Borrowers thereafter elect to prepay this Note.  This prepayment fee represents
consideration to Lender for loss of yield and reinvestment costs and shall also
be payable (only if collected from the condemning authority as will be set forth
in a side letter between Borrowers, Lender and Co-Lender) whenever prepayment
occurs as a result of the application of Condemnation Proceeds, as defined in
the Lien Instrument (as hereinafter defined), provided, however, that the side
letter shall be binding upon all successors and assigns of Lender.  The
prepayment fee shall be the greater of Yield Maintenance or one percent (1%) of
the outstanding principal balance of this Note.
 
“Yield Maintenance” means the amount, if any, by which
 
(i) the present value of the Then Remaining Payments (as hereinafter defined)
calculated using a periodic discount rate (corresponding to the payment
frequency under this Note) which, when compounded for such number of payment
periods in a year, equals the linearly interpolated per annum effective yield of
the two (2) Most Recently Auctioned United States Treasury Obligations (as
hereinafter defined) having maturity dates most nearly equivalent to the Average
Life Date (as hereinafter defined) as reported by The Wall Street Journal
(“WSJ”) dated one (1) business day prior to the date of prepayment (except that
the WSJ Weekend Edition shall be used in lieu of the Monday WSJ provided the
previous business day’s Treasury yields are published therein); exceeds
 
(ii) the outstanding principal balance of this Note (exclusive of all accrued
interest).
 
If such United States Treasury obligation yields shall not be reported as of
such time or the yields reported as of such time shall not be ascertainable,
then the periodic discount rate shall be equal to the linearly interpolated per
annum effective yield of the two (2) Treasury Constant Maturity Series yields
having maturity dates most nearly equivalent to the Average Life Date reported,
for the latest day for which such yields shall have been so reported, as of one
(1) business day preceding the prepayment date, in Federal Reserve Statistical
Release H.15 (519) (or any comparable successor publication) for actively traded
United States Treasury obligations.
 
 
2

--------------------------------------------------------------------------------


 
 
“Then Remaining Payments” means payments in such amounts and at such times as
would have been payable subsequent to the date of such prepayment in accordance
with the terms of this Note.
 
“Most Recently Auctioned United States Treasury Obligations” means the U.S.
Treasury bonds, notes and bills with maturities of 10 years, 5 years, 2 years
and 1 year which, as of the date the prepayment fee is calculated, were most
recently auctioned by the United States Treasury.
 
“Average Life Date” means the date which is the Average Life from the date of
prepayment.
 
“Average Life” means the weighted-average time for the return of the
then-remaining principal balance of the Indebtedness (as hereinafter defined) as
of the date of prepayment.
 
Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
prepayment fee required under the prepayment in full right recited above and, if
such prepayment occurs prior to the first anniversary of the date hereof, then
such payment will, to the extent not prohibited by law, include a prepayment fee
equal to the greater of Yield Maintenance or ten percent (10%) of the
outstanding principal balance of this Note.
 
In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the prepayment fee, if
required, shall be an amount equal to the prepayment fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the partial prepayment
date.
 
Notwithstanding the above, this Note may be prepaid in full at any time, without
a prepayment fee, during the last sixty (60) days of the term of this Note,
provided that at the time of prepayment Borrowers are not in default under any
provision contained in the Loan Documents.
 
Borrowers acknowledge and agree that the Interest Rate hereunder shall be
increased if certain financial statements and other reports are not furnished to
Lender, all as described in more detail in the section of the Lien Instrument
entitled “Financial Statements”.
 
 
3

--------------------------------------------------------------------------------


 
 
 
This Note and a Promissory Note of even date herewith from Borrowers to
Co-Lender in the amount of One Hundred Twenty Million Dollars (the “NYL Note”)
is secured by certain property (the “Property”) in Jersey City, Hudson County,
State of New Jersey described in a Mortgage and Security Agreement and Financing
Statement (the “Lien Instrument”) of even date herewith executed by M-C PLAZA V
L.L.C., a New Jersey limited liability company, CAL-HARBOR V URBAN RENEWAL
ASSOCIATES L.P., a New Jersey limited partnership, and CAL-HARBOR V LEASING
ASSOCIATES L.L.C., a New Jersey limited liability company, to THE NORTHWESTERN
MUTUAL LIFE INSURANCE COMPANY and NEW YORK LIFE INSURANCE COMPANY.  Any and all
payments made by Borrowers, whether regularly-scheduled installment payments,
voluntary prepayments or otherwise, shall be applied by the Servicer against
this Note and the NYL Note ratably and without preference, pari passu.  Lender
and Co-Lender are hereinafter referred to together as the “Lenders”.
 
Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and notice of the intent to exercise,
such option being hereby expressly waived.
 
All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instrument; and agree to pay reasonable
attorneys’ fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and Lender
prevails in such suit and any reasonable attorneys’ fees and expenses incurred
by Lender to enforce or preserve its rights under any of the Loan Documents in
any bankruptcy or insolvency proceeding.
 
All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), including principal
becoming due by reason of acceleration by Lender of the entire unpaid balance of
this Note, shall bear interest from the due date thereof until paid at the
Default Rate.  “Default Rate” means the lower of a rate equal to the interest
rate in effect at the time of the default as herein provided plus 5% per annum
or the maximum rate permitted by law.
 
 
4

--------------------------------------------------------------------------------


 
 
In addition, if Borrower fails to make any payment to Lender when due and the
failure continues for a period of five (5) business days or more, Borrower shall
pay to Lender a late charge equal to three percent (3%) of the delinquent
payment.
 
No provision of this Note shall require the payment or permit the collection of
interest, including any fees paid which are construed under applicable law to be
interest, in excess of the maximum permitted by law.  If any such excess
interest is collected or herein provided for, or shall be adjudicated to have
been collected or be so provided for herein, the provisions of this paragraph
shall govern, and Borrowers shall not be obligated to pay the amount of such
interest to the extent that it is in excess of the amount permitted by law.  Any
such excess collected shall, at the option of Lender, unless otherwise required
by applicable law, be immediately refunded to Borrowers or credited on the
principal of this Note, without prepayment fee, immediately upon Lender’s
awareness of the collection of such excess.
 
Notwithstanding any provision contained herein, in the Lien Instrument or any of
the other Loan Documents to the contrary, if Lender shall take action to enforce
the collection of the indebtedness evidenced hereby or secured by the Lien
Instrument (collectively, the “Indebtedness”) or to enforce the collection or
performance of any other obligation or liability of Borrowers under any of the
other Loan Documents, its recourse shall, except as provided below, be limited
to the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its remedies (i) under the Absolute Assignment
(as defined in the Lien Instrument), (ii) under the Guarantee of Recourse
Obligations of even date herewith executed by Mack-Cali Realty, L.P., a Delaware
limited partnership (the “Principal”) for the benefit of Lender and Co-Lender
and under other separate guarantees, if any, (iii) under any of the other Loan
Documents (as defined in the Lien Instrument), and (iv) in any other collateral
securing the Indebtedness.  If such proceeds are insufficient to pay the
Indebtedness or to pay or perform such other obligation or liability of
Borrowers under any of the other Loan Documents, Lender will never institute any
action, suit, claim or demand in law or in equity against Borrowers for or on
account of such deficiency; provided, however, that the provisions contained in
this paragraph
 
(i)  
shall not in any way affect or impair the validity of the Indebtedness or the
validity or enforceability of the remedies afforded by the Lien Instrument or
any other Loan Document; and

 
(ii)  
shall not prevent Lenders from seeking and obtaining a judgment against
Borrowers, and Borrowers shall be personally liable, for the Recourse
Obligations.

 
“Recourse Obligations” means
 
 
5

--------------------------------------------------------------------------------


 
 
 
(a) rents and other income from the Property received by Borrowers or those
acting on behalf of Borrowers during the one-year period preceding an Event of
Default under the Loan Documents remaining uncured prior to the Conveyance Date
(as hereinafter defined), which rents and other income have not been applied to
the payment of principal and interest on the Notes or to reasonable operating
expenses of the Property;
 
(b) amounts necessary to repair any damage to the Property caused by the
intentional acts or omissions of Borrowers or those acting on behalf of
Borrowers; provided, however, that Borrowers shall not be liable for damage
caused by omissions, if the Property generates insufficient cash flow to enable
Borrowers to take the action necessary to prevent the damage;
 
(c) insurance loss proceeds and Condemnation Proceeds (as defined in the Lien
Instrument) released to Borrowers but not applied in accordance with any
agreement between Borrowers and Lenders as to their application;
 
(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to (i) a
default by Borrowers in carrying all insurance required by Lenders pursuant to
the Loan Documents, or (ii) insurance coverage for acts of terrorism not being
available after the date hereof;
 
(e) damages suffered by Lenders as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrowers or any other person or entity
acting on behalf of Borrowers;
 
(f) (i) any payments in lieu of real estate taxes due and owing with respect to
the Property on the Conveyance Date, (ii) indemnification from and against any
actual damages sustained by Lenders after an Event of Default as a result of the
Borrowers’ termination of that certain Financial Agreement dated June 2, 1999 by
and between Cal-Harbor V Urban Renewal Associates L.P. and the City of Jersey
City, as amended by that certain Amendment to Financial Agreement effective as
of December 1, 2000 (together, the “Financial Agreement”) (which may include
pre-Event of Default real estate taxes in excess of the Annual Service Charge)
(as such term is defined in the Financial Agreement), and (iii) indemnification
from and against any actual damages sustained by Lenders after an Event of
Default as a result of an increase in the Annual Service Charge resulting from
the current negotiations between the Borrowers and the City of Jersey City
regarding the proper allocation of certain project costs, the total project
costs and the amount of the Annual Service Charge (which may include pre-Event
of Default increases in the Annual Service Charge);
 
 
6

--------------------------------------------------------------------------------


 
 
(g) amounts in excess of any rents or other revenues collected by Lenders from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, which amounts are necessary to (i) pay real estate taxes,
special assessments and insurance premiums then due and payable with respect to
the Property (to the extent not previously deposited with Lenders by Borrowers
pursuant to the provisions of the Lien Instrument in the section entitled
“Deposits by Mortgagor”), and (ii) fulfill Borrowers’ obligations as lessor
under any leases of the Property and required to be performed at such time, in
each case, either paid by Lenders and not reimbursed prior to, or remaining due
or delinquent on, the Conveyance Date;
 
(h) all security deposits under leases of the Property or any portion of the
Property collected by Borrowers, any agent of Borrowers or any predecessor of
Borrowers, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lenders, and all rents collected more than thirty (30) days in advance by
Borrowers, any agent of Borrowers or any predecessor of Borrowers and not
applied in accordance with the leases of the Property or delivered to Lenders,
or applied to the operating expenses of the Property;
 
(i) all outstanding amounts due under the Indebtedness, including principal,
interest and other charges if there shall be a breach by Borrowers beyond any
applicable notice and/or cure period of any of their covenants set forth in the
Lien Instrument in the sections entitled: (i) “Prohibition on Transfer/One-Time
Transfer”; or (ii) “Other Liens”, such that the breach becomes an Event of
Default; and
 
(j) reasonable attorneys’ fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (a) though (i),
above and Lenders prevail in such suit.
 
“Conveyance Date” means the earliest to occur of: (i) the later of (a) the date
on which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrowers’ statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date, or
(iii) the date of the conveyance of the Property to Lender and Co-Lender or
their designee(s) by Borrowers in lieu of foreclosure.
 
“Valid Tender Date” means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.
 
“Tender” means the tender by Borrowers of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lenders or
Lenders’ designee, and (ii) a special warranty deed conveying good and
marketable title to the Property to Lenders or Lenders’ designee, subject to no
liens or encumbrances subordinate to the lien securing the Indebtedness not
previously approved in writing by Lenders or permitted without Lenders’ consent
pursuant to the Loan Documents.  If title to the Property is in the same
condition as approved by Lenders on the Loan Closing Date, as evidenced by
Lenders’ title insurance policy, subject only to subsequent liens and
encumbrances previously approved by Lenders or permitted without Lender’s
consent pursuant to the Loan Documents, then title shall be deemed to be good
and marketable.
 
 
7

--------------------------------------------------------------------------------


 
 
“Valid Tender” means (i) a Tender, and (ii) the passage of the Review Period,
during which period, Borrowers shall not create any consensual liens on the
Property and Borrowers shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lenders or any of their
Affiliates) unless the Tender is approved by the Bankruptcy Court or other court
having jurisdiction over such insolvency proceeding, at which time it shall
become a Valid Tender.
 
“Review Period” means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter, or (ii) the date of acceptance of the
Tender by Lenders or Lenders’ designee.
 
Lenders or Lenders’ designee shall have the Review Period to accept or reject a
Tender to enable Lenders or Lenders’ designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lenders’ or Lenders’
designee’s option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.
 
If Lenders or Lenders’ designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.
 
It is understood and agreed that, from time to time, Borrowers may, for their
own purposes and for the benefit of Lenders, identify certain individuals or
entities affiliated with Principal who may severally guarantee such portion of
the Loan as will be set forth in each new guaranty agreement entered into by
each such individual or entity in favor of and delivered to Lenders.  The new
guaranty agreements may be amended, supplemented, modified, restated or
terminated, and the identity of the new guarantors may be changed by written
notice by Borrowers to Lenders from time to time; provided, however, that (a)
any such new guaranty agreements, amendments, supplements, modifications and/or
restatements (collectively, the “Additional Guaranties”) shall be acceptable to
Lenders in form and substance, (b) any Additional Guaranties shall be in
compliance with all applicable laws, (c) any Additional Guaranties shall have no
effect whatsoever on the continuing validity and enforceability of the Loan
Documents including, without limitation, any guaranty required by Lenders of any
of the obligations thereunder including, without limitation, the Guarantee of
Recourse Obligations and the Environmental Indemnity Agreement executed by
Principal in connection with the Indebtedness, or any amendment, supplement,
modification and/or restatement thereof, and (d) Lenders shall have no
obligation to pursue their rights under any Additional Guaranties as a condition
of enforcing any of their remedies with respect to any other Loan Document, or
otherwise, and the guarantors under the Additional Guaranties shall have no
rights of subrogation against the Borrowers or any guarantor of, or obligor
under, any Loan Documents required by Lenders including, without limitation, the
Guarantee of Recourse Obligations and the Environmental Indemnity Agreement
executed by Principal on the Loan Closing Date.
 
 
8

--------------------------------------------------------------------------------


 
 
It is a further condition of Lenders accepting any of the Additional Guaranties
that an opinion be provided by Borrowers’ counsel with respect to the validity
and the enforceability of the Loan Documents that shall contain such provisions
as Lenders shall reasonably require with respect to any such Additional
Guaranty, including such counsel’s opinion that any Additional Guaranty shall
have no effect whatsoever on the continuing validity and enforceability of the
Loan Documents including, without limitation, the Guarantee of Recourse
Obligations and the Environmental Indemnity Agreement executed by Principal on
the Loan Closing Date, and that Lenders shall have no obligation to pursue their
rights under any Additional Guaranty as a condition of pursuing any other
remedy, or otherwise.
 
(Remainder of page intentionally left blank)



 
9

--------------------------------------------------------------------------------

 

This Note, the interpretation hereof and the rights, obligations, duties and
liabilities hereunder shall be governed and controlled by the laws of the State
of New York.
M-C PLAZA V L.L.C., a New Jersey limited liability company
 
By:       Mack-Cali Realty, L.P.,
a Delaware limited partnership, its sole member


 
By:
Mack-Cali Realty Corporation,

 
a Maryland corporation, its general partner

 
By: /s/ Barry Lefkowitz
Name: Barry Lefkowitz
 
Title: Executive Vice President and
   Chief Financial Officer

 
CAL-HARBOR V URBAN RENEWAL ASSOCIATES L.P., a New Jersey limited partnership
 
By:       Mack-Cali Sub X, Inc.,
a Delaware corporation, its general partner
 
 
By: /s/ Barry Lefkowitz

 
Name: Barry Lefkowitz

 
Title: Executive Vice President and
         Chief Financial Officer

 
CAL-HARBOR V LEASING ASSOCIATES L.L.C., a New Jersey limited liability company
 
By:       Mack-Cali Realty, L.P.,
a Delaware limited partnership, its sole member
 
 
By:
Mack-Cali Realty Corporation,

 
a Maryland corporation, its general partner

 
By: /s/ Barry Lefkowitz
Name: Barry Lefkowitz
 
Title: Executive Vice President and Chief
         Financial Officer

 



 
10

--------------------------------------------------------------------------------

 
